UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOSEPH WOODS,

                            Petitioner,
       v.                                                        9:19-CV-505
                                                                 (GLS)
SUPERINTENDENT, Clinton
Correctional Facility,

                            Respondent.


APPEARANCES:                                             OF COUNSEL:

JOSEPH WOODS
Petitioner pro se
15-A-2130
Clinton Correctional Facility
P.O. Box 2002
Dannemora, NY 12929

HON. LETITIA JAMES                                       MARGARET A. CIEPRISZ
Attorney for Respondent                                  Assistant Attorney General
New York State Attorney General
28 Liberty Street
New York, NY 10005

GARY L. SHARPE
Senior United States District Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Petitioner Joseph Woods filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Dkt. No. 1, Petition ("Pet."). On April 30, 2019, the Court administratively

closed the action because it had not been properly commenced: petitioner did not pay the

statutory filing fee or file a properly certified in forma pauperis (IFP) application; however, the

Court afforded petitioner another opportunity to comply with this requirement. Dkt. No. 2.
         On May 16, 2019, petitioner remitted the statutory filing fee, and the case was

reopened. Dkt. No. 3; Entry of May 16, 2019 (indicating receipt number for paid filing fee);

Dkt. No. 4. After an initial review, the Court directed respondent to answer the petition. Dkt.

No. 5.

         Thereafter, the Court received petitioner's motion to stay and motion to appoint

counsel, Dkt. Nos. 9, 11, respondent’s response to the application f or a stay, Dkt. No. 12,

and petitioner’s reply in support of same, Dkt. No. 13.

         For the reasons which follow, both motions are denied.

II.      PENDING HABEAS PETITION

         Petitioner challenges a 2015 judgment of conviction in Supreme Court in Albany

County, upon a guilty plea, of fourth degree criminal possession of a controlled substance.

Pet. at 1-2; see People v. Woods, 150 A.D.3d 1560, 1560 (3rd Dep’t 2017). T he New York

State Supreme Court, Appellate Division, Third Department, affirmed the conviction on direct

appeal and, on July 28, 2017, the New York State Court of Appeals denied leave to appeal.

Woods, 150 A.D.3d at 1562, lv. denied, 29 N.Y.3d 1095 (2017); see Pet. at 2-3. Petitioner

subsequently filed several other motions collaterally attacking his conviction pursuant to New

York Criminal Procedure Law § 440.10 ("440 motion"). Pet. at 3-4.

         Petitioner contends that he is entitled to f ederal habeas relief because (1) petitioner’s

Fourth Amendment rights were violated when he was illegally searched and arrested without

probable cause (Pet. at 5-6); (2) petitioner’s trial counsel was ineffective (id. at 7-8); (3) there

was prosecutorial misconduct, namely demonstrated by the indictment being based on false

evidence (id. at 8-10); (4) the plea was neither voluntary nor knowing because he was



                                                  2
unaware at the time that he pled guilty that law enforcement lacked probable cause to arrest

and search him (id. at 10-11); and (5) the trial court erred when it failed to facilitate the

withdrawal of petitioner’s plea after petitioner allegedly violated the plea agreement (id. at

16). For a more complete statement of petitioner's claims, reference is made to the petition.

III.   MOTION TO STAY

       Petitioner has filed the present motion in order to stay the proceedings while he

exhausts two additional claims via another 440 motion. Dkt. No. 9; Dkt. No. 9-2 (“440

motion”) at 1. Specifically, petitioner's 440 motion argues that (1) the trial court did not have

jurisdiction over petitioner because neither the People nor the Court f iled an indictment

against petitioner in direct contravention of the New York Criminal Procedure Law (440

motion at 1, 5) and (2) "the integrity of the criminal justice system was impaired when the

Albany District Attorney," presented two true bills of indictment which were incorrectly dated –

"filed 8 months before an alleged crime was committed" – and had signatures on them which

were not identical to one another (440 motion at 6-8).

       In opposition to petitioner's motion, respondent argues that a stay is inappropriate

because the petition is not mixed. Dkt. No. 12 at 2. Specifically, respondent contends that

petitioner's claims were not initially in his present petition and amending the petition to

include said claims is futile because the claims are either not cognizable or procedurally

barred. Id. at 2-3. Moreover, respondent argues that petitioner has not provided any reason

for his failure to exhaust his claims or any basis for the Court to conclude that the claims are

not plainly meritless. Id. at 3.

       Petitioner replies that "[t]he claims that [he] raise[s] in [his 440 motion] . . . [are] in line



                                                   3
with the same constitutional violations that are being raised in the present habeas corpus,

mainly the 5 and 14 Const. Amendments." Dkt. No. 13 at 1. Further, petitioner contends

that the documentary proof he attached to his motion to stay demonstrates that his claims

are meritorious. Id. at 2. Lastly, petitioner states his intention to move to amend his petition

"once [the claims are] . . . exhausted in the state court that, [Supreme] Court did not have

jurisdiction of the action or the person of the [petitioner]." Id.

       When a district court is presented with a "mixed petition" containing both exhausted

and unexhausted claims, it may dismiss the petition without prejudice or retain jurisdiction

over the petition and stay further proceedings pending exhaustion of state remedies. See

Rhines v. Weber, 544 U.S. 269, 275-76 (2005). This "stay and abeyance" procedure should

be "available only in limited circumstances" where the petitioner can show both (1) "good

cause" for failing to "exhaust his claims first in state court" and (2) that his unexhausted

claims are not "plainly meritless." Id. at 277. While there is no exact definition of what

constitutes good cause,

             [d]istrict courts in this Circuit have primarily followed two different
             approaches . . . Some courts find "that a petitioner's showing of
             'reasonable confusion' constitute[s] good cause for failure to exhaust
             his claims before filing in federal court." . . . Other courts require a
             more demanding showing – that some external factor give rise to the
             petitioner's failure to exhaust the claims.

Knight v. Colvin, No. 1:17-CV-2278, 2019 W L 569032, at *4 (E.D.N.Y. Feb. 11, 2019)

(internal citations omitted).

       Respondent's assertions are correct: petitioner has failed to satisfy the first prong of

the Rhines standard. To properly exhaust his claims, petitioner must do so both procedurally

and substantively. Procedural exhaustion requires that the petitioner raise all claims in state


                                                  4
court prior to raising them in a federal habeas corpus petition. See O'Sullivan v. Boerckel,

526 U.S. 838, 845 (1999). Substantive exhaustion requires that the petitioner "fairly present"

each claim for habeas relief in "each appropriate state court (including a state supreme court

with powers of discretionary review), thereby alerting that court to the federal nature of the

claim." Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words,

petitioner "must give the state courts one full opportunity to resolve any constitutional issues

by invoking one complete round of the State's established appellate review process."

O'Sullivan, 526 U.S. at 845.

       During petitioner's direct appeal, petitioner contended that (1) the trial court erred in

enhancing petitioner's sentence after he allegedly violated the conditions of his plea

agreement and (2) the enhanced sentence he received was harsh and excessive. Woods,

150 A.D.3d at 1561-62. These claims were denied on the merits. Id. In petitioner’s prior

440 motions, he argued that (1) he was arrested without probable cause; (2) his counsel was

ineffective; (3) his plea was not knowingly and voluntarily made; and (4) the conviction was

based on an indictment supported by false evidence. Pet. at 3-4. By petitioner’s own

representation, these were the only assertions made in the prior 440 motions of all which

were denied. Id. It is unclear, though presumed, that said denials were on the merits.

Accordingly, petitioner has arguably exhausted the five claims he presently asserts in his

habeas petition through his direct appeal and two prior 440 motions. However, no where in

the petition or direct appeal did petitioner assert that he raised the tw o claims regarding the

trial court’s jurisdiction over him which he now asserts during his pending 440 motion.

       Petitioner’s retort that his claims are “in line with the same constitutional violations that

are being raised in the present habeas corpus [petition],” is insuf ficient to establish that he

                                                 5
exhausted these claims in state court. In order to properly procedurally and substantively

exhaust the two new claims, petitioner would have had to fairly present them to the state

court – alerting the court to the federal nature of such claims – and allow the state courts the

opportunity to rule on the claim. See O'Sullivan, 526 U.S. at 845. Vague contentions of due

process and Fifth Amendment violations alone are insufficient to fairly present issues to the

state court. See Grady v. LeFevre, 846 F.2d 862, 864 (2d Cir. 1988) (holding general

reference to “constitutional rights” was insufficient to alert the state court to a confrontation

clause issue); Petrucelli v. Coombe, 735 F.2d 684, 688 (2d Cir. 1984) (“[A] mere statement

that ‘due process’ rights have been violated does not necessarily give rise to a specific

federal constitutional claim. ‘Due process,’ like ‘fair trial,’ can be a catchphrase used by

habeas petitioners as part of an allegation about any type of trial error, including errors in

rulings based on state law.”). Instead, such claims have to be presented with some sort of

particularity. See Daye v. Attorney Gen. of State of N.Y., 696 F.2d 186, 193 (2d Cir. 1982)

(“The more specific the description of the right in question – e.g. assistance of counsel,

double jeopardy, self-incrimination – the more easily alerted a court will be to consider a

constitutional constraint . . . The greatest difficulty arises when in the state court the

petitioner has described his claims in very broad terms[.]”) Pursuant to petitioner’s own

allegations, he has, at best, alluded to the claim s he currently seeks to exhaust in his prior

submissions. This is insufficient to satisfy the exhaustion requirement. Accordingly, the

petition is not mixed.

       To the extent petitioner wishes to also include such claims in his pending petition, he

cannot do so through a motion to stay. Similarly, he cannot create a mixed petition by

arguing his intentions to include new claims. See Hall v. Woods, No. 7:07-CV-9264, 2012

                                                 6
WL 2864505, at *5 (S.D.N.Y. July 12, 2012) ("Since Hall's petition currently contains only

exhausted claims, the Court cannot treat his petition as 'mixed' for purposes of considering a

stay under Rhines. Hall's request for a stay is therefore premature. In order to assert his new

. . . unexhausted claim, Hall must move to amend his petition[.]") (citations omitted); Spells v.

Lee, No. 1:11-CV-1680, 2011 W L 2532907, at *1 (E.D.N.Y. June 23, 2011) (concluding that

petitioner's motion to stay was "premature" because his "petition contain[ed] only exhausted

claims" and he had not yet filed a motion to amend the petition to add the unexhausted

claim); Mills v. Girdich, No. 1:03-CV-0341, 2008 W L 4371362, at *1 (W.D.N.Y. Sept. 17,

2008). Because petitioner's proposed claims are not currently contained in his habeas

petition, granting him a stay to exhaust those claims would serve little purpose.

       Accordingly, because the petition is not mixed, petitioner's motion, (Dkt. No. 9), is

denied.

       Alternatively, even if petitioner had successfully established a mixed petition, petitioner

still failed to demonstrate a stay is warranted. Regardless of the approach this Court adopts,

petitioner has not alleged any facts that would support a finding of good cause for failing to

present all of his claims to the appropriate state courts prior to filing this petition. See

Rhines, 544 U.S. at 277.

       Petitioner fails to provide any explanation for his delay in asserting the present claims.

It appears that petitioner was aware of the basis for at least one of the present claims when

he received a certified copy of the indictment almost two years ago, in November of 2017.

See Dkt. No. 9-3 at 13. Accordingly, the factual basis underlying this claim was not elusive

and was known to petitioner, at the latest, only a few months after the conclusion of his direct

appeal. See Holguin v. Lee, No. 1:13-CV-1492, 2013 W L 3344070, at *3 (S.D.N.Y. July 3,

                                                 7
2013) (denying stay where petitioner was aware of the underlying facts at the trial's

conclusion).

       Further, to the extent petitioner is attempting to claim ignorance of the law and legal

process – as potentially evidenced by his simultaneous motion to appoint counsel – such

claims are insufficient to constitute an objective factor responsible for his failure to previously

exhaust. "Districts courts cannot grant petitioner a stay of his habeas petition for the sole

reason that petitioner failed to bring his claim earlier." Knight, 2019 WL 569032, at *5

(internal quotation marks and citations omitted). Moreover, petitioner's pro se status and

inexperience with the law have consistently been deemed insufficient factors to establish

good cause. Craft v. Kirkpatrick, No. 6:10-CV-6049, 2011 WL 2622402 at *10 (W.D.N.Y. Jul.

5, 2011) (“The Court has found no cases supporting the proposition that a petitioner’s

ignorance of the law constitutes ‘good cause’ for the failure to exhaust.”); Fink v. Bennett,

514 F. Supp. 2d 383, 389 (N.D.N.Y. 2007) (explaining that “the mere failure of a petitioner to

be aware of a particular area of the law,” is insufficient to satisfy the good cause standard);

Stephanski v. Superintendent, Upstate Corr. Fac., 433 F. Supp. 2d 273, 279 (W .D.N.Y.

2006) (“[A] petitioner’s allegation that he is pro se and inexpert in the law does not provide

sufficient ‘cause’ to excuse the failure to [properly exhaust .]”).

       Finally, the Court also agrees that federal courts should not "be turned into a

jurisdictional parking lot for unexhausted claims." Hust v. Costello, 329 F. Supp. 2d 377, 380

(E.D.N.Y. 2004) (internal quotation marks omitted); see also Rodriguez v. Griffin, No. 9:16-

CV-1037 (DNH), 2017 WL 1283766, at *2 (N.D.N.Y. Apr. 5, 2017).

       Because petitioner failed to demonstrate good cause, the Court need not consider

whether petitioner’s claims are plainly meritless. Accordingly, based on the foregoing,

                                                 8
petitioner's motion to stay is denied.

IV.     MOTION TO APPOINT COUNSEL

        Along with petitioner’s present motion to stay, he also submitted a letter asking “how

he can . . . get a lawyer to assist [him] with [his] federal habeas corpus [petition]?” Dkt. No.

11 at 1. Given the special solicitude granted to pro se inmates, this inquiry was liberally

construed to be an application seeking court-appointed counsel. 1

        There is no constitutional right to representation by counsel in habeas corpus

proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) ("Our cases establish that

the right to appointed counsel extends to the first appeal of right, and no further."). A court

may, in its discretion, appoint counsel for "any financially eligible person" where "the interests

of justice so require[.]" 18 U.S.C. § 3006A(a)(2)(B). In determining whether to appoint

counsel, a habeas court

               should first determine whether the indigent's position seems likely to
               be of substance. If the claim meets this threshold requirement, the
               court should then consider the indigent's ability to investigate the
               crucial facts, whether conflicting evidence implicating the need for
               cross-examination will be the major proof presented to the fact finder,
               the indigent's ability to present the case, the complexity of the legal
               issues and any special reason in that case why appointment of
               counsel would be more likely to lead to a just determination.

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986); see Soto v. Walker, No.

9:00-CV-0197 (TJM/DEP), 2005 WL 2260340, at *4 (N.D.N.Y. Sept. 15, 2005) (outlining the

factors to "consider[:] the petitioner's likelihood of success on the merits of his petition, the

complexity of legal issues raised by such application and the petitioner's ability to investigate



        1
          To the extent the petitioner intended his letter to serve as a request for an attorney referral, such a request
is granted in part as described below.

                                                           9
and present his case to the federal habeas court."). When a petitioner's claims may "'fairly

be heard on written submissions,' a habeas petitioner's request for counsel should ordinarily

be denied." Reynolds v. Greene, No. 9:05-CV-1539 (DNH), 2010 WL 604179, at *2

(N.D.N.Y. Feb. 16, 2010) (quoting Brito v. Burge, No. 1:04-CV-1815, 2005 W L 1837954, at

*1 (S.D.N.Y. Aug. 3, 2005)). However, pursuant to Rule 8(c) of the Rules Governing Section

2254 Cases, counsel must be appointed if a hearing is required.

       While the Court has not determined whether petitioner's claims are likely to be of

substance, even assuming that to be true, it is clear that petitioner has not identif ied any

"special reason" why appointing counsel to assist him is warranted. Hodge, 802 F.2d at 62.

Petitioner did not provide any reasons why the appointment of counsel is presently

necessary. However, when reviewing the content of the petition, it does not suggest that

petitioner’s claims “are overly complex” or that, at this point, "appointment of counsel would

be more likely to lead to a just determination." Brito, 2005 WL 1837954 at *2 (citing

Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994). Further, without the

benefit of respondent’s answer and the relevant documentation regarding the underlying

state criminal action, it is too early to determine whether a hearing is necessary. Accordingly,

at this juncture, there appears to be no special reason to appoint counsel. Moreov er, there is

certainly nothing mandating the Court to do so.

       Accordingly, at least at this time, the Court finds appointment of counsel is not

warranted. Therefore, petitioner’s motion is denied without prejudice.

V.     CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner's motion to stay(Dkt. No. 9) is DENIED; and it is further

                                               10
       ORDERED that petitioner’s motion to appoint counsel (Dkt. No. 11) is DENIED without

prejudice; and it is further

       ORDERED that petitioner’s request for an attorney referral (Dkt. No. 11) is GRANTED

IN PART as follows: the Clerk is directed to send petitioner a copy of the "Lawyer Referral

Services and Legal Aid Offices for the Thirty-Two (32) Counties in the Northern District of

New York" for his consideration; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order upon the parties in

accordance with the Local Rules.

August 14, 2019
Albany, New York




                                               11
